In an action pursuant to RPAPL article 15 to cancel and discharge a bond and mortgage held by the defendant, the defendant appeals from (1) an order of the Supreme Court, Nassau County (Morrison, J.), dated May 15, 1985, which, inter alia, granted the plaintiffs motion for summary judgment canceling and discharging of record the subject bond and mortgage, and (2) a judgment of the same court, entered June 14, 1985, which canceled and discharged of record the subject bond and mortgage.
Ordered that the appeal from the order is dismissed (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]); and it is further,
Ordered that the judgment is affirmed; and it is further
Ordered that the plaintiff is awarded one bill of costs.